Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 27 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 9, (also line 4 of page 38 of filed on 10 September 2021) discloses “wherein the third component is higher than the second likelihood”; however, it appears this is a typographical error and the “third component” should refer to the “third likelihood”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 9 – 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0032626 issued to Roni Ben-Aharon of Wix.com LTD (hereinafter referred to as Wix).

As to claim 1, Wix discloses obtaining a digital content, the digital content comprises multiple visually separated components, wherein the multiple visually separated components comprise a component (website with components, such as those components within a visual layout of the webpage and classifies the components with semantic composites regarded as components constructed from a collection of other components, see Wix: Para. 0064 – 0067); 
analyzing at least a portion of the digital content to extract features associated with the component (extracting components of the website by use of smart boxes, containers for extracting page components for semantic decomposition, using attributes for classifying semantic composites, see Wix: Para. 0064 – 0067); 
automatically determining, based on the extracted features, a semantic meaning of the component, wherein said automatically determining is performed without relying on manually inputted hints in the digital content (the system analyzes the page and automatically classifies sets of elements as semantic composites, utilized by smart boxes, based on component analysis and matching, see Wix: Para. 0068 – 0076); and 


automatically and without user intervention, performing an action associated with the digital content, wherein the action is determined based on the semantic meaning (the system provides operations which extract and apply semantic knowledge and layouts to the various smart boxes as well as semantic composite specific operations, see Wix: Para. 0070, see also 0068 – 0076).

As to claim 2, Wix discloses wherein the multiple visually separated components further comprise a second component (extracting components of the website by use of smart boxes, containers for extracting page components for semantic decomposition, see Wix: Para. 0064 – 0067), wherein said automatically determining the semantic meaning comprises: 
determining, based on the extracted features, a second semantic meaning of the second component (determine semantic composite for components and extract into smart boxes, see Wix: Para. 0064 – 0076); and 
determining the semantic meaning of the component based on the second semantic meaning of the second component (automatically classifying sets of elements as semantic composites based on component analysis and matching, and semantic composites such as elementary semantic composite based on combination of components together to form a unit having a joint meaning, see Wix: Para. 0068 – 0076, classifying a set of components into a semantic composite based on the components in the set (including a first and second component)).

As to claim 3, Wix discloses wherein said automatically determining the semantic meaning of the component is performed based on a relative location, within a rendered graphical representation of the digital content, of the component with respect to the second component (semantic composites such as elementary semantic composite based on combination of components together to form a unit having a joint meaning, such as several text components forming a paragraph semantic composite, or a repeated sequence of similar components forming a list semantic composite, or a set of images forming a gallery semantic composite, see Wix: Para. 0068 – 0076, and using metrics for heuristic quality, such as distance between elements to determine a semantic composite for the elements, see Wix: Para. 0206).












As to claim 4, Wix discloses wherein said automatically determining comprises: 
determining for the component, a set of candidate semantic meanings related to the component and respective likelihoods of the component having each candidate semantic meaning, wherein the set of candidate semantic meanings comprises the semantic meaning having a first likelihood and the second semantic meaning having a second likelihood, wherein the first likelihood is lower than the second likelihood (using sources of information (existing container structure, layout information, component content, component attributes, editing history and timing, etc.) for determining how likely the set of components belong to a particular semantic composite (paragraph, image+caption, gallery, repeater such as lists, etc.), see Wix: Para. 0188 – 0196, and using metrics for heuristic quality such as how likely the elements are related and should be connected as a semantic composite, such as is object A or object B closer to object C, the closer object may be more likely, as well as additional heuristics (alignment, creation timing, content comparison, etc.), see Wix: Para. 0204 – 0213); 
determining for the second component a third likelihood of the second component having the second semantic meaning, wherein the third component is higher than the second likelihood (using other heuristics for determining likelihood for components A and B, such as which is better aligned with C, or created together with C, or is more likely to be related to another component D, or which one has content more closely related to the content of C, see Wix: Para. 0204 – 0213); and 

based on the second likelihood and the third likelihood, determining that the component has the semantic meaning (determining the semantic meaning based on all heuristics (distance, alignment, creation timing, content, etc.) to determine the best formation of a semantic concept such as a [image+caption], see Wix: Para. 0204 – 0213).

As to claim 5, Wix discloses further comprises: 
determining, based on said analyzing, a type of the digital content (determining the type of content (image, text, picture, caption, etc.) to use in the determination of semantic composites, such as picture+caption, list of names, gallery of images, paragraph, etc., see Wix: Para. 0068 – 0076 ); 
wherein said automatically determining the semantic meaning of the component is further performed based on the type of the digital content (automatically classifying sets of elements into semantic composites such as elementary semantic composite based on combination of components together to form a unit having a joint meaning, such as several text components forming a paragraph semantic composite, or a repeated sequence of similar components forming a list semantic composite, or a set of images forming a gallery semantic composite, see Wix: Para. 0068 – 0076).




As to claim 6, Wix discloses further comprises: 
determining, based on the type of the digital content, that the digital content is configured to comprise a second component associated with a unique semantic meaning, wherein the digital content comprises exactly one component that is associated with the unique semantic meaning (determining semantic composites for common combinations of components such as images or caption, etc., see Wix: Para. 0068 – 0076); 
wherein said automatically determining the semantic meaning of the component is performed based on a relation between the second component and the component (determining a text element to be a caption based on its relation to an image, see Wix: Para. 0068 – 0076).

As to claim 7, Wix discloses wherein the type of the digital content is an article page, wherein the unique semantic meaning is a main article of the article page (determining a text (description) with a product description conceptual semantic composite, see Wix: Para. 0073).






As to claim 9, Wix discloses wherein the action comprises automatically integrating a visible element into the digital content, whereby presenting to a user consuming the digital content a modified representation of the digital content (providing/applying layouts and editing layouts including creating semantic composites for smart boxes, both internally from web pages and externally form imported data, see Wix: Para. 0079, and creating layouts and inserting smart boxes into layouts, and creating additional layouts, see Wix: Para. 0123 – 0139).

As to claim 10, Wix discloses wherein said automatically integrating the visible element into the digital content is performed in accordance with one or more display parameters, wherein the one or more display parameters are determined based on the semantic meaning of the component (conceptual semantic composite such as product description having elementary semantic composites such as picture+text(title)+text(description)+numbers(price) combined together, see Wix: Para. 0073, and providing/applying layouts and editing layouts including creating semantic composites for smart boxes, both internally from web pages and externally form imported data, see Wix: Para. 0079, and creating layouts and inserting smart boxes into layouts, and creating additional layouts, see Wix: Para. 0123 – 0139 and 0145 – 0146).




As to claim 11, Wix discloses wherein said automatically integrating comprises: 
determining, based on the semantic meaning of the component, a location within the digital content to integrate the visible element, wherein the location is determined based on a relative location to a location of the component (semantic composites such as elementary semantic composite based on combination of components together to form a unit having a joint meaning, such as several text components forming a paragraph semantic composite, or a repeated sequence of similar components forming a list semantic composite, or a set of images forming a gallery semantic composite, see Wix: Para. 0068 – 0076, and using metrics for heuristic quality, such as distance between elements to determine a semantic composite for the elements, see Wix: Para. 0206); and 
causing the visible element to be integrated in the location within the digital content (providing/applying layouts and editing layouts including creating semantic composites for smart boxes, both internally from web pages and externally form imported data, see Wix: Para. 0079, and creating layouts and inserting smart boxes into layouts, and creating additional layouts, see Wix: Para. 0123 – 0139 and 0145 – 0146).






As to claim 12, Wix discloses wherein said determining the location comprises: 
determining a plurality of alternative locations within the digital content suitable for integrating the visible element (apply smart alternative layouts and smart editing behaviors, see Wix: Para. 0079, and alternative layout selector/applier may propose alternative layouts, see Wix: Para. 0096, and creating layouts and inserting smart boxes into layouts, and creating additional layouts based on relative layout rules and the defined components, see Wix: Para. 0123 – 0139 and 0145 – 0146); and 
prioritizing between the plurality of alternative locations based on relative location thereof to the component (component attributes including position, size, rotation, priority and dynamic layout anchors, see Wix: Para. 0116, 0189 and 0236, and creating layouts and inserting smart boxes into layouts, and creating additional layouts based on relative layout rules and the defined components, see Wix: Para. 0123 – 0139 and 0145 – 0146).

As to claim 13, Wix discloses wherein the action comprises: 
obtaining a pre-determined requirement for components having the semantic meaning (component attributes including position, size, rotation, priority and dynamic layout anchors, see Wix: Para. 0116, 0189 and 0236, and creating layouts and inserting smart boxes into layouts, and creating additional layouts based on relative layout rules and the defined components, see Wix: Para. 0123 – 0139 and 0145 – 0146); 
automatically determining that the component does not meet the pre- determined requirement (disregarding alternative layouts that violate specific constraint and design rules, see Wix: Para. 0134 – 0135, and semantic matching and applying layout by the SC editing behavior applier, see Wix: Para. 0252 – 0253); and 
reporting infringement of the pre-determined requirement (the SC editing behavior applier may prompt the user when a semantic matching can’t be automatically finalized or is otherwise ambiguous, see Wix: Para. 0252 – 0253).

As to claim 14, Wix discloses wherein the pre-determined requirement comprises at least one of an ornamental requirement and a logical requirement (layout rules such as for preserving of aspect ratios, width/height for texts, size directives in either absolute terms or relative to available screen or container area, etc. see Wix: Para. 0132 – 0135, 0286).

As to claim 15, Wix discloses wherein the semantic meaning is associated with at least one of intended functionality of the component, intended visual role of the component, intended relation to a content topic of the component (automatically classifying sets of elements as semantic composites based on component analysis and matching, and semantic composites such as elementary semantic composite based on combination of components together to form a unit having a joint meaning, ex: product description having elementary semantic composites such as picture+text(title)+text(description)+numbers(price) combined together, see Wix: Para. 0068 – 0076).
As to claim 16, Wix discloses wherein said automatically determining the semantic meaning is performed based on at least one of the following rules: 
a relative size of the component compared to other components of the multiple visually separated components; 
a relative location compared to another component having a meaning of a title of an article; and 
existence or lack thereof of one or more images within a content of the component  (component attributes including position, size, rotation, priority and dynamic layout anchors, see Wix: Para. 0116, 0189 and 0236, and creating layouts and inserting smart boxes into layouts, and creating additional layouts based on relative layout rules and the defined components, see Wix: Para. 0123 – 0139 and 0145 – 0146, and layout rules such as for preserving of aspect ratios, width/height for texts, size directives in either absolute terms or relative to available screen or container area, etc. see Wix: Para. 0132 – 0135, 0286).

As to claim 17, Wix discloses wherein said obtaining the digital content comprises obtaining a first version of the digital content, wherein said analyzing the at least portion of the digital content and said automatically determining the semantic meaning of the component are performed with respect to the first version (performing semantic decomposition of a page, see Wix: Para. 0064 – 0067 and 0103); 
wherein the method further comprises: 

obtaining a second version of the digital content, wherein the second version is obtained after the semantic meaning of the component is determined (updating of a page through editing/modifying components of the page, see Wix: Para. 0103); and 
wherein the action is performed with respect to the second version of the digital content (performing semantic decomposition of the updated page, see Wix: Para. 0103).

As to claim 18, Wix discloses determining the at least portion of the digital content to be analyzed for extracting the features, wherein the at least portion of the digital content excludes at least a remaining portion of the digital content, whereby avoiding analyzing an entirety of the digital content (analyzing only a single container level when building the smart box hierarchy for a page without building an entire smart box hierarchy, see Wix: Para. 0200 – 0203).

As to claim 19, Wix discloses wherein the digital content is a dynamic digital content having different versions over time (update a semantic decomposition over time as the page is being updated, see Wix: Para. 0103), wherein the method further comprises: 
determining, based on properties of the dynamic digital content, a timing for performing said analyzing (updater activates the automatic handler during editing as components are edited and modified, see Wix: Para. 0103); and 
in response to reaching the timing, performing said analyzing (activating the automatic handler to update the semantic decomposition when components are edited and modified during an editing process, see Wix: Para. 0103, and additional timing for updated semantic composite hierarchies based changes such as at page load time, when certain user interactions occur, after any change in the document, etc., either implicitly or explicitly, see Wix: Para. 0186, and changes can be applied immediate or batched together and apply them at a specific time point, see Wix: Para. 0268).

As to claim 20, Wix discloses wherein the multiple visually separated components comprise a second component, wherein the component and the second component are visually similar, wherein the semantic meaning is different than a semantic meaning of the second component (determining different semantic composite for similar components, such as text components A and B and a single image component C, heuristics are used to determine which text component A and B is to be used with image component C to form the image+caption semantic composite, see Wix: Para. 0204 – 0213).

Claim 21 is rejected using similar rationale to the rejection of claim 1 above.
Claim 22 is rejected using similar rationale to the rejection of claim 2 above.
Claim 23 is rejected using similar rationale to the rejection of claim 5 above.
Claim 24 is rejected using similar rationale to the rejection of claim 9 above.
Claim 25 is rejected using similar rationale to the rejection of claim 13 above.
Claim 26 is rejected using similar rationale to the rejection of claim 16 above.
Claim 27 is rejected using similar rationale to the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wix in view of U.S. Patent Application Publication No. 2013/0024440 issued to Pascal Dimassimo et al (herein after referred to as Dimassimo).
As to claim 8, Wix discloses the using of widgets as smart boxes in layouts (using widgets to dynamically layout smart boxes within the page, see Wix: Para. 0374, see also Para. 0351); however, Wix does not explicitly disclose wherein the type of digital content is a search results page, wherein the unique semantic meaning is a search widget of the search results page.
Dimassimo teaches wherein the type of digital content is a search results page, wherein the unique semantic meaning is a search widget of the search results page (inclusion of widgets in a search results page from a widget server for semantically enriching content by semantic annotations such as inclusion of widgets, see Dimassimo: Para. 0021, 0026 and 0074 – 0078).
Dimassimo and Wix are analogous due to their disclosure of using semantic meaning in determination of webpage presentation using layouts.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Wix’s use of semantic decomposition of webpages in creating layouts and alternative layouts with Dimassimo’s use of a semantically enriching a search results page with widgets from a widget server in order to provide semantically enriched content and for semantic navigation.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164